DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 24 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections	
Claim(s) 1, 4-8, 10, and 12-20 is/are objected to because of the following informalities:  acronyms such as “SSD” should have full definition when introduced.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 10635324 (Klein) in view of Bottan (US 20190163379 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter as shown in the example claims in the table below. The difference in the claim language “identify/identifying” of independent claims 1 and 14 and “determine/determining” of claims 1 and 14 of U.S. Patent No. 10635324 are obvious variants and would have been obvious to a person of ordinary skill in the art. Bottan additionally teaches claim 1 “and a drive assignment module that is configured to provision the plurality of SSD devices based on the determined future hazard”, claim 14 “and provisioning the plurality of SSD drives based on the determined future hazard”, and claim 18 “and a drive assignment module configured to provision the plurality of SSD devices based on the determined future hazard of the first SSD device” ([Bottan 0026, 0056-0058, 0078] assignment unit and assignment of criticality factor dependent on conditions including persists data where to ensure continuous availability includes performing full copy of data where application can be deployed using a hypervisor accessing a plurality of physical computing systems and/or a plurality of physical disk drives. It may be noted that the access to the physical disk drive(s) may be performed via logical disk volumes).
Bottan and Klein are analogous art because they are from the same field of endeavor in storage systems and drives. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bottan and Klein before him or her to modify the system of Klein to include the assignment unit of Bottan thereafter the system is connected to the assignment unit. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have to avoid out of service situations by configuring nodes with high availability as suggested by Klein. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Klein with Bottan to obtain the invention as specified in the instant application claims.
	


Instant Application
US 10635324
1. A central management device configured to manage a plurality of SSD devices in a data center, the central management device comprising: a prediction module implemented with a processing circuit having a processor 
identify drive hazard information, wherein the drive hazard information comprises one or both of information about an actual drive failure or hazard information; 
identify a drive model that is generated using machine learning based on telemetry information and the drive hazard information, wherein the drive model is configured to predict future drive hazards; 



receive current telemetry information corresponding to the plurality of SSD devices; tune the drive model, using machine learning, based on the current telemetry information corresponding to the plurality of SSD devices; 

and determine, based on the tuned drive model and the current telemetry information, a future hazard of a first SSD device of the and a drive assignment module that is configured to provision the plurality of SSD devices based on the determined future hazard.  
2. The central management device of claim 1 further comprising a telemetry database that is configured to store the drive hazard information, wherein the prediction module identifies the drive hazard information by accessing the telemetry database.  
3. The central management device of claim 1, wherein the telemetry information comprises drive information, data I/O workload information, and environment information.  
4. The central management device of claim 3, wherein the drive information comprises at least one of erase count, drive write, media write, utilization, bad block count, Bit Error Rate (BER) histogram, ECC state histogram, and temperature of the plurality of SSD devices.  
5. The central management device of claim 3, wherein the data I/O workload information 
6. The central management device of claim 3, wherein the environment information comprises temperature and power consumption of at least one platform supporting the plurality of SSD devices; the environment information is collected by a platform telemetry agent.
  
7. The central management device of claim 1, wherein the plurality of SSD devices are supported by two or more platforms; and each of the plurality of SSD devices comprises a controller and one or more NAND flash memory devices.  
8. The central management device of claim 7, wherein the controller collects the telemetry information with respect to the plurality of SSD devices; and the telemetry information collected by the controller comprises drive information and workload information.  

10. The central management device of claim 1, further comprising an information output device, wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device.  
11. The central management device of claim 1, wherein the prediction module identifies the drive model by correlating the telemetry information with the drive hazard information.  
12. The central management device of claim 1, wherein the provisioning performed by the drive assignment module includes causing data stored by the first SSD device to migrate 27 Atty. Dkt. 117441-0158 4828-7220-1659.1to the second SSD device automatically responsive to the determination 
13. The central management device of claim 1, wherein the provisioning performed by the drive assignment module includes causing data stored by the first SSD device to migrate to the second SSD device as a result of an alert to a user in connection with the determination of the future hazard by the prediction module.  

14. A method for managing a plurality of SSD devices in a data center, the method comprising: identifying drive hazard information corresponding to the plurality of SSD drives; identifying a drive model that is generated using machine learning based on telemetry information and the drive hazard information, wherein the drive model is configured to predict future drive hazards; receiving current telemetry information corresponding to the plurality of SSD devices; tuning the drive model, using machine and provisioning the plurality of SSD drives based on the determined future hazard.  
15. The method of claim 14, wherein provisioning includes: causing data stored by the first SSD device to migrate to a second SSD device of the plurality of SSD devices.  
16. The method of claim 15, wherein causing data stored by the first SSD device to migrate to the second SSD device is performed automatically responsive to the determination of the future hazard.  
17. The method of claim 15, wherein causing data stored by the first SSD device to migrate to the second SSD device is performed as a result of an alert to a user in connection with the determination of the future hazard.  
and a drive assignment module configured to provision the plurality of SSD devices based on the determined future hazard of the first SSD device.  





20. The central management device of claim 19, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device automatically responsive to the determination of the future hazard by the prediction module.


receive telemetry information corresponding to the plurality of SSD devices;
store, in a telemetry database, drive hazard information, wherein the drive hazard information comprises one or both of information about an actual drive failure or hazard information based on the received telemetry information;
determine, using machine learning, a drive model based on the telemetry information and the drive hazard information, wherein the drive model predicts future drive hazards;
receive current telemetry information corresponding to the plurality of SSD devices;
tune the drive model, using machine learning, based on the current telemetry information corresponding to the plurality of SSD devices; and
determine, based on the tuned drive model and the current telemetry information, a future 




store, in a telemetry database, drive hazard information, wherein the drive hazard information comprises one or both of information about an actual drive failure or hazard information based on the received telemetry information;
2. The central management device of claim 1, wherein the telemetry information comprises drive information, data I/O workload information, and environment information.
3. The central management device of claim 2, wherein the drive information comprises at least one of erase count, drive write, media write, utilization, bad block count, Bit Error Rate (BER) histogram, ECC state histogram, and temperature of the plurality of SSD devices.

5. The central management device of claim 2, wherein the environment information comprises temperature and power consumption of at least one platform supporting the plurality of SSD devices; the environment information is collected by a platform telemetry agent.

6. The central management device of claim 1, wherein the plurality of SSD devices are supported by two or more platforms; and
each of the plurality of SSD devices comprises a controller and one or more NAND flash memory devices.
7. The central management device of claim 6, wherein the controller collects the telemetry information with respect to the plurality of SSD devices; and the telemetry information 
8. The central management device of claim 6, wherein the controller comprises at least one of a data-path module, a thermometer, or a Flash Translation Layer (FTL) counter.
9. The central management device of claim 1, further comprising an information output device, wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device.
10. The central management device of claim 1, wherein the prediction module determines the drive model by correlating the telemetry information with the drive hazard information.
12. The central management device of claim 11, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device automatically responsive to the 

13. The central management device of claim 11, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device as a result of an alert to a user in connection with the determination of the future hazard by the prediction module.

14. A method for predicting and managing drive hazards for a plurality of SSD devices in a data center, the method comprising:
receiving telemetry information corresponding to the plurality of SSD devices;
determining, using machine learning, a drive model based on the telemetry information, wherein the drive model predicts future drive hazards;
receiving current telemetry information corresponding to the plurality of SSD devices;

determining, based on the tuned drive model and the current telemetry information, future hazard of a first SSD device of the plurality of SSD devices.

15. The method of claim 14, further comprising: causing data stored by the first SSD device to migrate to a second SSD device of the plurality of SSD devices.
16. The method of claim 15, wherein causing data stored by the first SSD device to migrate to the second SSD device is performed automatically responsive to the determination of the future hazard.
17. The method of claim 15, wherein causing data stored by the first SSD device to migrate to the second SSD device is performed as a result of an alert to a user in connection with the determination of the future hazard.

a prediction module implemented with a processing circuit having a processor and a memory, the prediction module configured to:
maintain a current drive state;
receive data I/O workload information corresponding to the plurality of SSD devices;
determine, based on an a-priori drive model, the data I/O workload information and the current drive state, a predicted drive state for each of the plurality of SSD devices;
determine differences between the predicted drive state and an actual drive state;
determine, based on the differences, future hazard of a first SSD device of the plurality of SSD devices; and
feed back the differences so as to update the a-priori drive model.
19. The central management device of claim 18, further comprising:

20. The central management device of claim 19, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device automatically responsive to the determination of the future hazard by the prediction module.


Allowable Subject Matter
Examiner notes the prior art made of record, on the 892 and/or 1449, forms in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Examiner suggest Applicant address the claim objections and Double Patenting rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding machine learning and drive failures.
US 20160292025 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.